KILKENNY, Circuit Judge.
This action came before the district court pursuant to its continuing jurisdiction over certain disputes involving Western Washington Indian Tribes and the State of Washington. See, United States v. Washington, 384 F.Supp. 312, 419 (W.D.Wash.1974), aff’d 520 F.2d 676 (CA9 1975), cert. denied, 423 U.S. 1086, 96 S.Ct. 877, 47 L.Ed.2d 97 (1976). This particular controversy arose on January 8, 1981, when the State of Washington asked the district court to issue either a temporary restraining order or preliminary injunction to prevent the Quinault Indian Nation from taking any further steelhead trout from the 1980-81 Quinault River Steelhead Run. The district court denied the request. In addition, the district court determined the respective rights of the parties to the Quinault River Steelhead Run. This appeal followed.
Under the compulsion of Confederated Salish & Kootenai Tribes, etc. v. Namen, 665 F.2d 951 (CA9 1982), cert. denied, U.S. -, 103 S.Ct. 314, 74 L.Ed.2d 291 (1982) (Justices Rehnquist and White dissenting), we affirm the decision of the district court.
Confederated Salish held that Indians party to a treaty owned the lake bed under that part of a lake specifically included in and forming a boundary of the reservation, when the Indians were dependent on fishing when the treaty was signed. This case presents the same situation.
Justice Rehnquist has suggested that Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981), requires that a treaty specifically grant rights in land under navigable water, or that land will be treated as held by the United States for the benefit of the future state. Confederated Salish, - U.S. - at -, 103 S.Ct. 314 at 315, 74 L.Ed.2d 291 (1982) (Rehnquist, J., dissenting), denying cert. to 665 F.2d 951 (CA9 1982). He expressed “substantial doubt as to whether the Court of Appeals reached the right conclusion” on the land ownership issue in Confederated Salish. Id. at-, 103 S.Ct. at 315.
There are factual differences between Montana and Confederated Salish. However, as Justice Rehnquist points out, the exact limits of the Montana holding are not clear. Given the importance of certainty where issues of ownership of land are involved, the possibility of conflict suggested by Justice Rehnquist warrants consideration of the issue by the Supreme Court.
AFFIRMED.